DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-08-22 (herein referred to as the Reply) where claim(s) 11-37 are pending for consideration.
35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 37
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim(s) is/are rejected under 35 U.S.C. 112(a) because the Specification, while being enabling for “receiving transmission parameters that indicate a channel condition between the computing device and the target mobile device” when there is no intermediate device between the computing device and target mobile and the channel condition corresponds to the channel directly between the computing device and target mobile device does not reasonably provide enablement for “receiving transmission parameters that indicate a channel condition between the computing device and the target mobile device” when there is an intermediate device  (i.e., the claimed ‘second computing device’) between the computing device and target mobile and the channel condition corresponds to the channel directly between the computing device and target mobile device.
Claim 37 corresponds to the lower half of FIG. 4 where effectively the claimed ‘computing device’ is mesh node 420, the claimed ‘second computing device’ is mesh node 430, and claimed target mobile device is target user device 440. The claimed received transmission parameters must “indicate a channel condition between the computing device and the target mobile device.” Using FIG. 4, this would mean the CTS would indicate a channel condition of the channel between mesh node 420 and target user device 440, however FIG. 4 and its corresponding text does not disclose channel parameters that would effectively skip an intermediate hop. Rather, the Specification discloses that the CTS parameters are for channels between adjacent nodes:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Accordingly, the Specification does not support “receiving transmission parameters that indicate a channel condition between the computing device and the target mobile device” when the computing device and target mobile device are not adjacent nodes such that there is a direct channel between said devices and the channel condition corresponds to the channel directly between the computing device and target mobile device.
Consequently, the Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KWON_432 (US20090097432) in view of Chang_673 (US20120307673), and further view of Oyman_255 (US20070147255)
Claim(s) 11, 26, 31
KWON_432 teaches
	sending, from a source node to a computing device of a plurality of computing devices in a network, a request to send (RTS) message, Source node transmits RTS message to relay node, which in turn relays the RTS to other candidate node(s) and/or destination nodes <FIG(s). 5, 6; para. 0063-0064>.
	wherein the RTS message identifies a target mobile device to receive data transmission via the computing device; RTS message including coordinate information of a destination node <para. 0106>.
	receiving, by the source node and from the computing device, a clear to send (CTS) message; CTS is transmitted to source node via relay node. <FIG(s). 5; para. 0063, 0067, 0091-0092>.
	determining, by the source node, a plurality of predicted paths via the plurality of computing devices to the target mobile device; and Source node determines at least one subsequent hop, from many possible hops, based on the received CTS message. <FIG(s). 5, 6; para. 0071, 0075-0081>.
KWON_432 does not explicitly teach
	receiving, by an access point and from a computing device, transmission parameters that indicate a channel condition between the computing device and the target mobile device;
	sending, by the access point and based on the transmission parameters, and via a path from a plurality of predicted paths, a message.
However in a similar endeavor, Chang_673 teaches
	receiving, by a source node and from the computing device, transmission parameters that indicate a channel condition between the computing device and the target mobile device; Source node receives information about a channel status between destination node 150 and the relay node 130 or 140 from the relay nodes 130 and 140. <FIG(s). 1; para. 0037, 0042, 0045, 0068-0069, 0107, 0126-0127, 0142-0143>.
	determining, by the source node, a plurality of predicted paths via the plurality of computing devices to the target mobile device; and At least two possible paths from source to destination include a path via relay node 130 or path via relay node 140 <FIG(s). 1; para. 0065-0069>.
	sending, by the source node and based on the transmission parameters, and via a path from the plurality of predicted paths, a message. Source node determines which particular relay node to use to communicate with the destination node based on information about a channel status between destination node 150 and the relay node 130 or 140 acquired from the relay nodes 130 and 140. <FIG(s). 1; para. 0068-0069, 0085, 0190, 0204>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KWON_432 with the embodiment(s) disclosed by Chang_673. One of ordinary skill in the art would have been motivated to make this modification in order to provides an apparatus and method for enlarging a communication length by using both of a relay link, using a relay node for a communication between a source node and a destination node, and a direct link between the source node and the destination node in a wireless system supporting a reservation-based channel access and/or provide stable communications when using a relay link. See para. 0008-0009.
As discussed, KWON_432 in view of Chang_673 discloses a source node for carrying out the claimed limitations. However KWON_432 in view of Chang_673 fails to teach a source node that is particularly an access point communicating to a mesh network
However in a similar endeavor, Oyman_255 teaches
a source node that is particularly an access point communicating to a mesh network Base station 101 can be a source node for a destination node (mobile station 120) in a wireless mesh network. <FIG(s). 1; para. 0014>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KWON_432 and Chang_673 with the embodiment(s) disclosed by Oyman_255. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of transmissions through wireless mesh networks. See para. 0002, 0013-0014.
Claim(s) 13, 23, 28, 33
KWON_432 teaches
	wherein the CTS message comprises one or more transmission parameters indicating a channel condition between the source node and the computing device. CTS message sent to the source node includes estimated channel gain between source node and intermediate node. <FIG(s). 5, 6; para. 0062-0085>.
As discussed, KWON_432 in view of Chang_673 discloses a source node for carrying out the claimed limitations. However KWON_432 in view of Chang_673 fails to teach a source node that is particularly an access point 

However in a similar endeavor, Oyman_255 teaches
a source node that is particularly an access point Base station 101 can be a source node for a destination node (mobile station 120) in a wireless mesh network. <FIG(s). 1; para. 0014>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KWON_432 and Chang_673 with the embodiment(s) disclosed by Oyman_255. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of transmissions through wireless mesh networks. See para. 0002, 0013-0014.
Claim(s) 14, 24, 29, 34
As discussed above KWON_432 teaches a message that is particularly a CTM message.
KWON_432 does not explicitly teach
wherein the message comprises one or more parameters indicating channel conditions for a plurality of paths between the access point and the target mobile device.
However in a similar endeavor, Chang_673 teaches
wherein the message comprises one or more parameters indicating channel conditions for a plurality of paths between the source node and the target mobile device. Source node receives information about a channel status between destination node 150 and the relay node 130 or 140 from the relay nodes 130 and 140. <FIG(s). 1; para. 0037, 0042, 0045, 0068-0069, 0107, 0126-0127, 0142-0143>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KWON_432 with the embodiment(s) disclosed by Chang_673. One of ordinary skill in the art would have been motivated to make this modification in order to provides an apparatus and method for enlarging a communication length by using both of a relay link, using a relay node for a communication between a source node and a destination node, and a direct link between the source node and the destination node in a wireless system supporting a reservation-based channel access and/or provide stable communications when using a relay link. See para. 0008-0009.
As discussed, KWON_432 in view of Chang_673 discloses a source node for carrying out the claimed limitations. However KWON_432 in view of Chang_673 fails to teach a source node that is particularly an access point 
However in a similar endeavor, Oyman_255 teaches
a source node that is particularly an access point Base station 101 can be a source node for a destination node (mobile station 120) in a wireless mesh network. <FIG(s). 1; para. 0014>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KWON_432 and Chang_673 with the embodiment(s) disclosed by Oyman_255. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of transmissions through wireless mesh networks. See para. 0002, 0013-0014.
Claim(s) 15, 25, 30, 35
As discussed above, KWON_432 in view of Oyman_255 teaches a source node that is particularly an access point
KWON_432 teaches
	sending, from a source node to the computing device, a second RTS message for a direct response from the computing device. The disclosed embodiments can occur in multiple iterations. Accordingly in the context of the disclosed embodiments happening a subsequent time, a source node transmits another RTS message to relay node for effectively consolidating a CTS message from the relay devices <FIG(s). 5; para. 0063-0064>.
Claim(s) 17
KWON_432 teaches
causing the computing device to send a second RTS message to a downstream computing device, of the plurality of computing devices, between the computing device and the target mobile device. Source node transmits RTS message to relay node, which in turn relays the RTS to other candidate node(s) (i.e., another intermediate downstream computing device which is considered a second relay node) and/or destination. The second relay node would be between the first relay node and the destination. <FIG(s). 5; para. 0063-0064>.
Claim(s) 18
KWON_432 teaches
	wherein the second RTS message comprises a relayed message of the RTS message. Source node transmits RTS message to relay node, which in turn relays the RTS to other candidate node(s) (i.e., another intermediate downstream computing device which is considered a second relay node) and/or destination.  <FIG(s). 5; para. 0063-0064>.
Claim(s) 19
KWON_432 teaches
after receiving the CTS message, causing the downstream computing device to transmit a second CTS message to the computing device. Multiple iterations of the embodiments can be invoked. Consequently, implicitly taught is after an initial process of the embodiments in which a source or relay node receives an initial CTS message, in a subsequent iteration of the embodiments (which would occur after receiving an initial CTS message), each node (e.g. a second relay node) having estimated channel gain or greater transmits a CTS message to the first relay node <FIG(s). 5; para. 0063-0064>.
Claim(s) 21
KWON_432 teaches
a source point; and Source node in an ad-hoc network <FIG(s). 1; para. 0041>.
	a computing device of a plurality of computing devices in a mesh network, Node other than a source or destination type node (i.e., intermediate node) the ad-hoc network <FIG(s). 1; para. 0041>.
	wherein the source point is configured to: 
send, to the computing device, a request to send (RTS) message,  Source node transmits RTS message to relay node, which in turn relays the RTS to candidate node(s) <FIG(s). 5; para. 0063-0064>.
wherein the RTS message identifies a target mobile device to receive data transmission via the computing device; RTS message including coordinate information of a destination node <para. 0106>.
receive, from the computing device, a clear to send (CTS) message; CTS is transmitted to source node via relay node. <FIG(s). 5; para. 0063, 0067, 0091-0092>.
determine a plurality of predicted paths via the plurality of computing devices to the target mobile device; and Source node determines at least one subsequent hop, from many possible hops, based on the received CTS message. <FIG(s). 5, 6; para. 0071, 0075-0081>.
	wherein the computing device is configured to: 
send, to the access point, the CTS message and the transmission parameters. CTS is transmitted to source node via relay node. <FIG(s). 5; para. 0063, 0067, 0091-0092>.
KWON_432 does not explicitly teach
receive, from the computing device, transmission parameters that indicate a channel condition between the computing device and the target mobile device;
send based on the transmission parameters, and via a path from the plurality of predicted paths, a message; and 
However in a similar endeavor, Chang_673 teaches
receive, from the computing device, transmission parameters that indicate a channel condition between the computing device and the target mobile device; Source node receives information about a channel status between destination node 150 and the relay node 130 or 140 from the relay nodes 130 and 140. <FIG(s). 1; para. 0037, 0042, 0045, 0068-0069, 0107, 0126-0127, 0142-0143>.
send based on the transmission parameters, and via a path from the plurality of predicted paths, a message; and Source node determines which particular relay node to use to communicate with the destination node based on information about a channel status between destination node 150 and the relay node 130 or 140 acquired from the relay nodes 130 and 140. <FIG(s). 1; para. 0068-0069, 0085, 0190, 0204>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KWON_432 with the embodiment(s) disclosed by Chang_673. One of ordinary skill in the art would have been motivated to make this modification in order to provides an apparatus and method for enlarging a communication length by using both of a relay link, using a relay node for a communication between a source node and a destination node, and a direct link between the source node and the destination node in a wireless system supporting a reservation-based channel access and/or provide stable communications when using a relay link. See para. 0008-0009.
As discussed, KWON_432 in view of Chang_673 discloses a source node for carrying out the claimed limitations. However KWON_432 in view of Chang_673 fails to teach a source node that is particularly an access point communicating to a mesh network
However in a similar endeavor, Oyman_255 teaches
a source node that is particularly an access point communicating to a mesh network Base station 101 can be a source node for a destination node (mobile station 120) in a wireless mesh network. <FIG(s). 1; para. 0014>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KWON_432 and Chang_673 with the embodiment(s) disclosed by Oyman_255. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of transmissions through wireless mesh networks. See para. 0002, 0013-0014.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KWON_432 (US20090097432) in view of Chang_673 (US20120307673), in view of Oyman_255 (US20070147255), and further view of Abraham_196 (US20130336196)
Claim(s) 12, 22, 27, 32
KWON_432 does not explicitly teach
wherein sending a RTS message comprises:
sending, by an access point and to the computing device, a request to relay an RTS message to the target mobile device.
However in a similar endeavor, Abraham_196 teaches
sending, by an access point and to the computing device, a request to relay an RTS message to the target mobile device. (RTS) network message includes a request to relay <para. 0112>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KWON_432, Oyman_255, and Chang_673 with the embodiment(s) disclosed by Abraham_196. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved relay techniques in cases where the devices in the wireless network may have a poor connection and/or may not be able to communicate with each other. See para. 0007.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KWON_432 (US20090097432) view of Chang_673 (US20120307673), in view of Oyman_255 (US20070147255), and further view of CN_10220238 (CN102202382)
Claim(s) 16
As discussed above, KWON_432 in view of Oyman_255 teaches a source node that is particularly an access point
KWON_432 teaches
	sending, from a source node to the computing device, a second RTS message for a direct response from the computing device. The disclosed embodiments can occur in multiple iterations. Accordingly in the context of the disclosed embodiments happening a subsequent time, a source node transmits another RTS message to relay node for effectively consolidating a CTS message from the relay devices <FIG(s). 5; para. 0063-0064>.
	KWON_432 does not explicitly teach
	prior to receiving a second CTS message, receiving, by the access point, one or more transmission parameters indicating a channel condition between the access point and the computing device.
However in a similar endeavor, CN_10220238 teaches
	prior to receiving a second CTS message, receiving, by the access point, one or more transmission parameters indicating a channel condition between the access point and the computing device. Embodiments can occur multiple times. Consequently, in an initial iteration of the embodiments a source node receives a second CTS and subsequently in another iteration of the embodiments, source node receives a third CTS with channel information associated with the channel between the source node and a reply point <Abstract; Summary of Invention, Claim 1>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KWON_432, Chang_673, and Oyman_255 with the embodiment(s) disclosed by CN_10220238. One of ordinary skill in the art would have been motivated to make this modification in order to reduce transmitting power, solves how to select repeater, can reduce the strategy that transmitting power is carried out the signal transmission (see Technical Field).

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KWON_432 (US20090097432) in view of Chang_673 (US20120307673), in view of Oyman_255 (US20070147255), and further view of CHANG_802 (US20140370802)
Claim(s) 20
As discussed above KWON_432 teaches a CTM message. However,
KWON_432 does not explicitly teach
wherein receiving a message further comprises:
	receiving one or more transmission parameters indicating a channel condition between the downstream computing device and the target mobile device; and
	receiving one or more transmission parameters indicating a channel condition between the downstream computing device and the computing device.
However in a similar endeavor, CHANG_802 teaches
wherein receiving a message further comprises: 
	receiving one or more transmission parameters indicating a channel condition between the downstream computing device and the target mobile device; and A channel measurement response including channel measurement information between each of the relay devices and the source device, from each of the relay devices, or between the source device and the destination device, from the destination device. Thereafter, the source device may select a relay device to be used based on the status of a channel between the relay devices and the destination devices. <FIG(s). 3; para. 0047-0049; Claim 19>.
	receiving one or more transmission parameters indicating a channel condition between the downstream computing device and the computing device. A channel measurement response including channel measurement information between each of the relay devices and the source device, from each of the relay devices, or between the source device and the destination device, from the destination device. Thereafter, the source device may select a relay device to be used based on the status of a channel between the relay devices and the destination devices. <FIG(s). 3; para. 0047-0049; Claim 19>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KWON_432, Chang_673 and Oyman_255 with the embodiment(s) disclosed by CHANG_802. One of ordinary skill in the art would have been motivated to make this modification in order to provides an improved wireless communication method of selecting an optimal relay for a transmission and reception in a wireless local area network system. See para. 0006-0010.



Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KWON_432 (US20090097432) in view of Chang_673 (US20120307673), in view of Oyman_255 (US20070147255), and further view of Åkerberg_307 (US20210409307)
Claim(s) 36
As discussed herein KWON_432 in view of Oyman_255 teaches a node that is an access point. 
 KWON_432 does not explicitly teach
receiving, by the node  and from the computing device, a plurality of transmission parameters of a plurality of nodes in a path between the computing device and the target mobile device.
However in a similar endeavor, Åkerberg_307 teaches
receiving, by the node  and from the computing device, a plurality of transmission parameters of a plurality of nodes in a path between the computing device and the target mobile device. Control system nodes receives link quality information among intermediate nodes, the gateways and the terminal device to determine a best first or second path based on the accumulated quality between the intermediate nodes. <FIG(s). 1; para. 0039-0041, 0054-0055>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KWON_432, Chang_673 and Oyman_255 with the embodiment(s) disclosed by Åkerberg_307. One of ordinary skill in the art would have been motivated to make this modification in order to provide efficient routing of packets in wireless networks and/or eliminate the need to install dedicated and parallel wireless network for a single purpose <para. 0010-0016>.

Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
The Reply argues it would be improper to combine KWON_432 with Chang_673 because there would be no reason to utilize Chang’s channel status information in the embodiments of KWON_432, primarily because “Kwon simply picks the next best hop, the Chang status information between the destination node and a relay node wouldn't be useful when the Kwon node picks its next hop.” 
However, what the Reply has done is offered a particular modification of KWON_432in view of Chang_673 and then argues that the particular modification would not be useful. The argument relies on selecting which features of KWON_432 would be modified and which features would not be modified in order to conjure a scenario that fits their argument of lack of usefulness. For example, the Reply argues Kwon “simply picks the next best hop” such that the Reply is effectively suggesting that that this aspect of Kwon must be static in any combination and therefore cannot be modified/replaced with embodiments in Chang_673. 
In other words, the Reply’s logic is akin to: Reference A teaches a determining process and a first selection process. Reference B teaches an improved, second selection process. One skilled in the art would not see any advantage in modifying Reference A with the Reference B because Reference A must perform the first selection process as described (i.e., with no modification) and since it’s already performing the first selection process there is no reason why one skilled in the art would find it useful to also replace reference A with the improved, second selection process. This logic is incorrect. Given any two references, one could find at least one permutation of modifications (i.e., selecting a particular scenario of modification) that would have no advantage or usefulness. 
What the Reply fails to consider is that the selection of the KWON_432 is not necessarily static and could be modified/replaced by the selection operation of Chang_673. That is, one skilled in the art would find an advantage and usefulness to receiving information regarding channels status between the relay and destination nodes and selecting the best relay node based on that information. One skilled in the art would agree that KWON_432 as modified by Chang_673 would be provide an advantage of also knowing the channel status of the next-next hop in order to replace “simply picking the next best hop” as KWON_432 endeavors in are multi-hop embodiments (FIG. 3). There is no reason, suggestion or evidence to the contrary (either in the references or the Reply’s arguments) that would suggests one skilled in the art when looking at KWON_432 and Chang_673 would be forced to simple next hop selection embodiments of KWON_432 static/unmodified.
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415